 

Exhibit 10.1

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”), dated as of February 12, 2013, is
made by and among Precision Optics Corporation, Inc., a Massachusetts
corporation (the “Company”), and Special Situations Fund III QP, L.P. and
Special Situations Private Equity Fund, L.P. (the “Holders”).

 

WHEREAS, the Holders are party to (i) the Registration Rights Agreement, dated
as of February 1, 2007, with the Company and (ii) the Registration Rights
Agreement, dated as of June 25, 2008 (collectively, the “Prior Registration
Rights Agreements”), with the Company;

 

WHEREAS, pursuant to the Prior Registration Rights Agreements, the Company is
obligated to pay to the Holders liquidated damages in amounts calculated
pursuant to the terms of the respective Prior Registration Rights Agreements in
certain circumstances;

 

WHEREAS, the Holders have agreed that, they will accept an aggregate of (i)
350,000 shares (the “Shares”) of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), and warrants in the form attached hereto as Exhibit
A (the “Warrants”) to purchase an aggregate of 350,000 shares of Common Stock
(the “Warrant Shares” and, together with the Shares, and the Warrants, the
“Securities”) in payment in full of the amounts due under the Prior Registration
Rights Agreements (the “Settlement Consideration”);

 

WHEREAS, the Shares and the Warrant Shares shall be subject to certain
registration rights pursuant to that certain Registration Rights Agreement,
dated of even date herewith, by and among the Company and the Holders in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”); and

 

WHEREAS, this Agreement, the Warrants and the Registration Rights Agreement are
referred to herein as the “Transaction Documents”; and

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holders mutually agree as follows.

 

ARTICLE 1

ISSUANCE OF SHARES AND WARRANTS; EXTENSION of CERTAIN WARRANTS

 

1.1              Issuance of Shares and Warrants. Within three (3) Business Days
of the execution and delivery of this Agreement, the Company shall issue to each
of the Holders, the Shares and the Warrants in the respective amounts set forth
opposite each such Holder’s name on Annex I as payment in full of the Settlement
Consideration owed to such Holder. Such Shares and Warrants shall be registered
in such name of names as each Holder may designate.

 



1

 

 

1.2              Extension of Certain Warrants. The Company has agreed to extend
the expiration date of the warrants issued to the Holders in conjunction with
the Company’s June 25, 2008 private placement (the “2008 Warrants”). The
expiration date of the 2008 Warrants shall be amended from June 25, 2015 to May
11, 2017. If the Holder wishes to receive new warrants indicating the amended
expiration date, then the Holder must provide the original 2008 Warrant to the
Company for cancellation and replacement. The Company agrees to mail the Holders
a new 2008 Warrant with the amended expiration date within three (3) Business
Days of the Company’s receipt of the original 2008 Warrant.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to each of the Holders that:

 

2.1              Organization, Qualifications and Corporate Power. The Company
is a corporation duly incorporated, validly existing and in good standing under
the laws of the Commonwealth of Massachusetts. The Company has the corporate
power and authority to execute, deliver and perform the Transaction Documents to
which it is a party and to issue, sell and deliver the Securities.

 

2.2              Authorization.

 

(a)                The execution and delivery by the Company of the Transaction
Documents, the performance by the Company of its obligations thereunder, the
issuance, sale and delivery of the Securities have been duly authorized by all
requisite corporate action.

 

(b)               The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. When
delivered in accordance with the terms hereof, the Transaction Documents will
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.

 

(c)                The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.

 



2

 

 

(d)               The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Articles of
Organization, as amended, or the Company’s Bylaws, both as in effect on the date
hereof (true and complete copies of which have been filed on EDGAR), or (ii)(a)
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any subsidiary
of the Company or any of their respective assets or properties, or (b) any
agreement or instrument to which the Company or any subsidiary of is a party or
by which the Company or a subsidiary is bound or to which any of their
respective assets or properties is subject.

 

(e)                Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising, as those terms are
used in the provisions of Regulation D (“Regulation D”), promulgated by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Act”), in connection with the offer or sale of any of
the Securities.

 

(f)                Neither the Company nor any of its affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company on Section
4(2) for the exemption from registration for the transactions contemplated
hereby or would require registration of the Securities under the Act.

 

(g)               The offer and sale of the Securities to the Holders as
contemplated hereby is exempt from the registration requirements of the Act.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

 

Each Holder, severally and not jointly, represents and warrants to the Company
that:

 

3.1              Accredited Investor. Holder is an “accredited investor” as
defined by Rule 501 of Regulation D, and Holder is capable of evaluating the
merits and risks of its investment in the Securities and has the ability and
capacity to protect its interests.

 

3.2              Private Placement. Holder understands that the Securities have
not been registered under the Act on the ground that the issuance thereof is
exempt under Section 4(2) of the Act and/or Regulation D as a transaction by an
issuer not involving any public offering and that, in the view of the
Commission, the statutory basis for the exception claimed would not be present
if any of the representations and warranties of Holder contained in this
Agreement are untrue or, notwithstanding the Holder’s representations and
warranties, the Holder currently has in mind acquiring any of the Securities for
resale upon the occurrence or non-occurrence of some predetermined event.

 

3.3              Investment Intent. Holder is acquiring the Shares and Warrants
as principal for its own account, and not for the benefit of any other Person,
for investment purposes and not with a view to distribution or resale in
violation of the Act and such Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Act without prejudice, however, to such Holder’s right at all times to
sell or otherwise dispose of all or any part of the Securities in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by such Holder to hold any
Securities for any period of time.

 



3

 

 

3.4              Opportunity to Inquire. Holder confirms that Holder has had the
opportunity to ask questions of, and receive answers from, the Company or any
authorized Person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense). In connection therewith, Holder acknowledges
that Holder has had the opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management or any authorized
Person acting on its behalf. Neither such inquiries nor any other due diligence
investigation conducted by such Holder shall modify, limit or otherwise affect
such Holder’s right to rely on the Company’s representations and warranties
contained in this Agreement and the other Transaction Documents.

 

3.5              Authorization. Holder has all requisite legal and other power
and authority to execute and deliver this Agreement and to carry out and perform
its obligations under the terms of this Agreement. This Agreement constitutes a
valid and legally binding obligation of Holder enforceable in accordance with
its terms, subject as to enforcement, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

 

3.6              Residency. Each Holder’s principal place of business is the
State of New York.

 

3.7              Restricted Securities. Holder understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances.

 

3.8              Legends. It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:

 

(a)              “The securities represented hereby have not been registered
with the Securities and Exchange Commission or the securities commission of any
state in reliance upon an exemption from registration under the Securities Act
of 1933, as amended, and, accordingly, may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933 as amended.”

 

(b)              If required by the authorities of any state in connection with
the issuance or sale of the Securities, the legend required by such state
authority.

 



4

 

 

ARTICLE 4

COVENANTS

 

4.1              Removal of Legends. In connection with any sale or disposition
of Securities by a Holder pursuant to Rule 144 or pursuant to any other
exemption under the Act such that the purchaser acquires freely tradable
Securities and upon compliance by the Holder with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends. In furtherance of the foregoing, upon the earlier of (i) registration
for resale pursuant to the Registration Rights Agreement or (ii) any Shares or
Warrant Shares becoming freely tradable by a non-affiliate pursuant to Rule 144
the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall issue a certificate representing shares of Common
Stock without legends upon receipt by such Transfer Agent of (X) either (1) a
customary representation by the Holder that Rule 144 applies to the shares of
Common Stock represented thereby or (2) a statement by the Holder that such
Holder has sold the shares of Common Stock represented thereby in accordance
with the Plan of Distribution contained in the Registration Statement, and (Y)
if applicable, the legended certificates for such shares, and (B) cause its
counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the Act. At any time when any Securities may be freely sold or is covered
by an effective Registration Statement, the Company shall, or shall cause the
Transfer Agent to, promptly cause such Securities held by the Holder to be
replaced with Securities which do not bear restrictive legends, and, in the case
of any Warrant Shares subsequently issued upon due exercise of the Warrants,
shall not bear such restrictive legends provided such Warrant Shares may be
freely sold or are covered by an effective Registration Statement. When the
Company is required to cause an unlegended Security to be issued as provided
herein, if: (1) the unlegended Security is not delivered to a Holder within
three (3) Business Days of submission by that Holder of a request for unlegended
Securities and, if applicable, the documentation specified above to the Transfer
Agent or the Company, as applicable, and (2) prior to the time such unlegended
Security is received by the Holder, the Holder, or any third party on behalf of
such Holder or for the Holder’s account, purchases (in an open market
transaction or otherwise) another Security to deliver in satisfaction of a sale
by the Investor of such Security (a “Buy-In”), then the Company shall pay in
cash to the Holder (for costs incurred either directly by such Holder or on
behalf of a third party) the amount by which the total purchase price paid for
the replacement Security as a result of the Buy-In (including brokerage
commissions, if any) exceeds the proceeds received by such Holder or as a result
of the sale to which such Buy-In relates. The Holder shall provide the Company
written notice indicating the amounts payable to the Investor in respect of the
Buy-In.

 

4.2              Reservation of Common Stock. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the exercise of the Warrants,
such number of shares of Common Stock as shall from time to time equal the
number of shares sufficient to permit the exercise of the Warrants in accordance
with their respective terms.

 



5

 

 

ARTICLE 5

MISCELLANEOUS

 

5.1              Expenses. The Company and the Holders shall each bear their own
costs and expenses, including without limitation legal fees and expenses,
incurred in connection with the negotiation of this Agreement and the other
Transaction Documents. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

 

5.2              Further Assurances. The Company shall duly execute and deliver,
or cause to be duly executed and delivered, at its own cost and expense, such
further instruments and documents and to take all such action, in each case as
may be necessary or proper in the reasonable judgment of the Holders to carry
out the provisions and purposes of this Agreement and the other Transaction
Documents.

 

5.3              Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
the execution and delivery of this Agreement and the closing of the transactions
contemplated hereby.

 

5.4              Successors and Assigns. This Agreement shall bind and inure to
the benefit of the Company and the Holders and their respective successors and
permitted assigns. Subject to applicable federal and state securities laws and
regulations, the Holders may freely assign either this Agreement or any of their
rights, interests, or obligations hereunder without the prior written approval
of the Company.

 

5.5              Entire Agreement. This Agreement and the other writings
referred to herein or delivered pursuant hereto (including the other Transaction
Documents) which form a part hereof contain the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
prior and contemporaneous arrangements or understandings with respect thereto.

 

5.6              Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three (3) Business Days after such notice is deposited in first class mail,
postage prepaid, (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one (1) Business Day after
delivery to such carrier, and (v) if given by electronic mail, upon receipt. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten (10)
Business Days’ advance written notice to the other party:

 



6

 

 

If to the Company:

 

Precision Optics Corporation, Inc.

22 East Broadway

Gardner, Massachusetts 01440-3338

Attention: Joseph N. Forkey

President and Chief Executive Officer

Fax: (978) 630-1487

E-mail: [______]

 

With a copy to (which shall not constitute notice):

 

Amy Trombly, Esq.

Trombly Business Law, PC

1320 Centre Street, Suite 202

Newton, MA 02459

Fax: (617) 243-0066

E-mail: [______]

 

If to the Holders:

 

to the addresses set forth on Annex I hereto;

 

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith.

 

5.7              Amendments, Modifications, Terminations and Waivers. Provisions
of this Agreement and the Securities may be amended, modified, terminated or
waived only by the written consent of the Company and the Holders.

 

5.8              Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 



7

 

 

5.9              No Third Party Reliance. Anything contained herein to the
contrary notwithstanding, the representations and warranties of the Company
contained in this Agreement (a) are being given by the Company as an inducement
to the Holders to enter into this Agreement and the other Transaction Documents
(and the Company acknowledges that the Holders have expressly relied thereon)
and (b) are solely for the benefit of the Holders. Accordingly, no third party
(including, without limitation, any holder of capital stock of the Company) or
anyone acting on behalf of any holder thereof other than the Holders, and each
of them, shall be a third-party or other beneficiary of such representations and
warranties and no such third party shall have any rights of contribution against
the Holders or the Company with respect to such representations or warranties or
any matter subject to or resulting in indemnification under this Agreement or
otherwise.

 

5.10          Publicity. Neither the Holders nor the Company shall issue any
press release or make any public disclosure regarding the transactions
contemplated hereby unless such press release or public disclosure is approved
by the Company in advance. Notwithstanding the foregoing, each of the parties
hereto may, in documents required to be filed by it with the Commission or other
regulatory bodies, make such statements with respect to the transactions
contemplated hereby as each may be advised by counsel is legally necessary or
advisable.

 

5.11          Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as to not be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

5.12          Independence of Agreements, Covenants, Representations and
Warranties. All agreements and covenants hereunder shall be given independent
effect so that if a certain action or condition constitutes a default under a
certain agreement or covenant, the fact that such action or condition is
permitted by another agreement or covenant shall not affect the occurrence of
such default, unless expressly permitted under an exception to such covenant. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder. The annexes and exhibits attached hereto are hereby made part of this
Agreement in all respects.

 



8

 

 

5.13          Counterparts; Facsimile and Electronic Signatures. This Agreement
may be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement. Counterpart signatures to this Agreement
delivered by facsimile or other electronic transmission shall be acceptable and
binding.

 

5.14          Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

ARTICLE 6

 

DEFINITIONS

 

In addition to those terms defined above and elsewhere in this Agreement, for
the purposes of this Agreement, the following terms shall have the meanings set
forth below:

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

 

*   *   *   *   *

 

 

 



9

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Settlement
Agreement as of the date first written above.

 

 



PRECISION OPTICS CORPORATION, INC.       By:  /s/ Joseph N. Forkey  

Name:

Title:

Joseph N. Forkey
Chief Executive Officer

 

 

 

 

 

 



10

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Settlement
Agreement as of the date first written above.



 



SPECIAL SITUATIONS FUND III QP, L.P.       By:  /s/ David Greenhouse  

Name:

Title:

David Greenhouse
General Partner

 

 



SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.       By:  /s/ David Greenhouse  

Name:

Title:

David Greenhouse
General Partner

 

 

 

 



11

 

 

ANNEX I

Schedule of Holders

Holders

(Holder Name, Address and Contact Information)

Number of Shares Number of Warrants

SPECIAL SITUATIONS FUND III QP, L.P.

527 Madison Avenue Suite 2600

New York, NY 10022

(212) 319-6670

 

175,000 175,000

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

527 Madison Avenue Suite 2600

New York, NY 10022

(212) 319-6670

 

175,000 175,000 Total 350,000 350,000

 

 

12

 



 

EXHIBIT A

Form of Warrant to Purchase Shares of Common Stock

(See attached)

 

 

 



13

 

  

EXHIBIT B

 

Form of Registration Rights Agreement

(See attached)

 

 

 

 

 

 

 

 

 

14



 

